


Exhibit 10.2




On March 6, 2014, at a regular meeting of the Board of Directors (the “Board”)
of Five9, Inc. (the “Company”), the Board amended the Company’s Amended and
Restated 2004 Equity Incentive Plan (the “2004 Plan”) by (i) increasing the
aggregate number of shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), available under the 2004 Plan by an additional
400,000 shares to a total of 47,931,331 shares of Common Stock and (ii) subject
to stockholder approval, increasing the aggregate maximum number of shares of
Common Stock that may be issued upon the exercise of “incentive stock options”
under the 2004 Plan by an additional 400,000 shares of Common Stock.


The Company’s stockholders approved these amendments on March 17, 2014.





SVI-145429v1